Exhibit TD Bank Finalizes Size of Preferred Share Issue June 2, 2008 - TORONTO - The Toronto-Dominion Bank (“TD”) today announced that a group of underwriters led by TD Securities Inc. has exercised the option to purchase an additional 2 million non-cumulative 5-Year Reset Preferred Shares, Series S (the “Series S Shares”) carrying a face value of $25.00 per share.This brings the total issue announced on May 29, 2008, and expected to close June 11, 2008, to 10 million shares and gross proceeds raised under the offering to $250 million.TD has filed in Canada a prospectus supplement to its January 11, 2007 short form base shelf prospectus in respect of this issue. The Series S Shares will yield 5.00% per cent annually, payable quarterly, as and when declared by the Board of Directors of TD, for the initial period ending July 31, 2013.Thereafter, the dividend rate will reset every five years at a level of 160 basis points over the then five-year Government of Canada bond yield. Holders of the Series S Shares will have the right to convert all or any part of their shares into non-cumulative Floating Rate Preferred Shares, Series T (the “Series T Shares”), subject to certain conditions, on July 31, 2013, and on July 31 every five years thereafter.Holders of the Series T Shares will be entitled to receive quarterly floating dividends, as and when declared by the Board of Directors of TD, equal to the then three-month Government of Canada Treasury Bill yield plus 160 basis points. The securities offered have not been and will not be registered under the U.S.
